           Case 1:18-cr-00693-RMB Document 110 Filed 08/14/19 Page 1 of 32



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                                    :

          - v. -                                            :

RAMSES OWENS,                                               :
   a/k/a “Ramses Owens Saad,”
DIRK BRAUER,                                                :
RICHARD GAFFEY,                                                         18 Cr. 693 (RMB)
   a/k/a “Dick Gaffey,” and                                 :
HARALD JOACHIM VON DER GOLTZ,
   a/k/a “H.J. von der Goltz,”                              :
   a/k/a “Johan von der Goltz,”
                                                            :
                                  Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

        GOVERNMENT’S MEMORANDUM OF LAW IN SUPPORT OF ITS
     MOTION REGARDING APPLICATION OF THE CRIME FRAUD EXCEPTION
            AND WAIVER OF THE ATTORNEY-CLIENT PRIVILEGE


                                                                 GEOFFREY S. BERMAN
                                                                 United States Attorney for the
                                                                 Southern District of New York

                                                                 DEBORAH CONNOR
                                                                 Chief, Money Laundering and Asset
                                                                 Recovery Section, Criminal Division


On the Memorandum:

EUN YOUNG CHOI and THANE REHN
Assistant United States Attorneys, United States Attorney’s Office, Southern District of New York

MICHAEL PARKER and PARKER TOBIN
Trial Attorneys, Criminal Division, United States Department of Justice
              Case 1:18-cr-00693-RMB Document 110 Filed 08/14/19 Page 2 of 32



                                Table of Contents
PRELIMINARY STATEMENT .................................................................................................... 4
BACKGROUND ............................................................................................................................ 5
   I.      The Pending Charges Against Von Der Goltz ..................................................................... 5
   II.         Von Der Goltz’s Fraudulent Conduct .............................................................................. 6
         A. Von der Goltz’s Beneficial Ownership of the Relevant Entities and Assets ..................... 7
         B. The Evasion of von der Goltz’s Reporting and Tax Obligations ....................................... 9
         C. The Fraud Regarding the Swiss Bank Revack Accounts ................................................. 11
         D. The False Reports of Foreign Bank and Financial Accounts........................................... 12
         E. Von der Goltz’s False Statements to the DOJ and Waiver of the Privilege ..................... 14
   III.        Belated Efforts by von der Goltz to Assert the Privilege ............................................... 16
   IV. Von der Goltz Disclaims Privilege in the Relevant Information and Waives the U.S.
   Law Firm Privilege ................................................................................................................... 17
   V.          The Relevant Information .............................................................................................. 18
ARGUMENT ................................................................................................................................ 19
   I.      The Crime-Fraud Exception Applies to the Relevant Information .................................... 19
         A.       The Applicable Law ................................................................................................... 19
         B.       Discussion................................................................................................................... 22
   II.         Von Der Goltz Has Waived the Privilege Over the Relevant Information .................... 25
         A. The Applicable Law ......................................................................................................... 25
         B. Discussion ........................................................................................................................ 27
CONCLUSION ............................................................................................................................. 32




                                                                        2
            Case 1:18-cr-00693-RMB Document 110 Filed 08/14/19 Page 3 of 32



                                                        Table of Authorities
Cases
A.I.A. Holdings, S.A. v. Lehman Brothers, Inc., No. 97 Cir. 4978, 1999 WL 61442 (S.D.N.Y.
   Feb. 3, 1999) ............................................................................................................................. 20
Bank Brussels Lambert v. Chase Manhattan Bank, N.A., No. 93 Civ. 5298 (LMM) (RLE), 1996
   WL 944011 (S.D.N.Y. Dec. 19, 1996) ..................................................................................... 28
Business Integration Services, Inc. v. AT & T Corp., 251 F.R.D. 121, 129 (S.D.N.Y.2008) ....... 26
Cendant Crop v. Shelton 246 F.R.D. 401, 406 (D. Conn. 2007) .................................................. 24
Chevron Corp. v. Salazar, 275 F.R.D. 437, 446 (S.D.N.Y. 2011) ............................................... 27
Clarke v. J.P. Morgan Chase & Co., No. 08CIV02400(CM)(DF), 2009 WL 970940 (S.D.N.Y.
   Apr. 10, 2009) ..................................................................................................................... 26, 29
Danisco A/S v. Novozymes A/S, 427 F. Supp. 2d 443, 444 (S.D.N.Y. 2006) ............................... 21
Gerstein v. Pugh, 420 U.S. 103, 117 n.19 (1975) ......................................................................... 23
In re 650 Fifth Ave., No. 08 CIV. 10934 KBF, 2013 WL 3863866 (S.D.N.Y. July 25, 2013) .... 22
In re Grand Jury Subpoena Duces Tecum Dated September 15, 1983, 731 F.2d 1032, 1038 (2d
   Cir.1984) ................................................................................................................... 4, 20, 21, 24
In re John Doe, Inc., 13 F.3d 633, 637 (2d Cir. 1994) ..................................................... 20, 21, 24
In re Leslie Fay Cos., Inc. Sec. Litig., 161 F.R.D. 274, 282 (S.D.N.Y. 1995) ............................. 26
In re Parmalat Sec. Litig., No. 04 MD 1653, 2006 WL 3592936 (S.D.N.Y. Dec. 1, 2006) .. 25, 26
In re Philip Servs. Corp. Sec. Litig., No. 98 Cv. 0835 (MBM) (DF), 2005 WL 2482494
   (S.D.N.Y. Oct. 7, 2005) ............................................................................................................ 27
In re Richard Roe, Inc., 68 F.3d 38, 40 (2d Cir. 1995)........................................................... 20, 21
In re Sealed Case, 872 F.2d 976, 980 (D.C. Cir. 1989)................................................................ 25
In re Teleglove Commn’cs Corp., 493 F.3d 345, 361 (3d Cir. 2007) ........................................... 27
In re Von Bulow, 828 F.2d 94, 100 (2d Cir. 1987) ....................................................................... 28
Murray v. Gemplus Intern., S.A., 217 F.R.D. 362, 367 (E.D.P.A. 2003) ..................................... 26
Permian Corp. v. United States, 665 F.2d 1214, 1220 & n.11 (D.C. Cir. 1981).......................... 25
S.E.C. v. Lavin, 111 F.3d 921, 929 (D.C. Cir. 1997) .................................................................... 25
United States v. Bilzerian, 926 F.2d 1285, 1292 (2d Cir. 1991)....................................... 26, 29, 30
United States v. de la Jara, 973 F.2d 746, 750 (9th Cir. 1992) .................................................... 26
United States v. Goldberger & Dubin, 935 F.2d 501, 504 (2d Cir. 1991).................................... 19
United States v. Jacobs, 117 F.3d 82, 87 (2d Cir. 1997) .............................................................. 21
United States v. Kaplan, No. 02 Cr. 883 (DAB), 2003 WL 22880914 (S.D.N.Y. Dec. 5, 2003) 20,
   22
United States v. Kovel, 296 F.2d 918, 921 (2d Cir. 1961) ............................................................ 19
United States v. Levin, 2015 WL 5838579 (S.D.N.Y. Oct. 5, 2015) ............................................ 23
United States v. Tucker, 254 F. Supp. 3d 620, 625 (S.D.N.Y. 2017) ..................................... 22, 23
United States v. Zolin, 491 U.S. 554, 563 (1989) ............................................................. 20, 21, 24




                                                                       3
        Case 1:18-cr-00693-RMB Document 110 Filed 08/14/19 Page 4 of 32



                                PRELIMINARY STATEMENT

       The Government respectfully requests that this Court enter an order that the crime-fraud

exception to the attorney-client privilege and work-product protections applies to certain

communications and documents (the “Relevant Information”) and, additionally, that the attorney-

client privilege and work-product protections have been waived with respect to these documents.

The Relevant Information includes all communications and documents for which any claim of

privilege is based on the attorney-client relationship between either defendant Harald Joachim von

der Goltz (“von der Goltz”) or any other person or entity and attorneys at the law firms Mossack

Fonseca & Co. (“Mossack Fonseca”) and                        or                  (collectively, the

“Owens Firms”), 1 to the extent that those communications concern or relate to the Revack Entities,

the Revack Trust, or the Revack Holdings Foundation. 2

       The crime-fraud exception to the attorney-client privilege and to work-product protections

applies when the Government shows that there is probable cause to believe that (1) a fraud or crime

has been attempted or committed, and (2) the communications or materials in question were in

furtherance of the fraud or crime. In re Grand Jury Subpoena Duces Tecum Dated September 15,

1983, 731 F.2d 1032, 1038 (2d Cir.1984). For the reasons set forth below, the Government has

satisfied its burden of showing that the crime-fraud exception applies to the Relevant Information:

a grand jury found probable cause that von der Goltz conspired with his agents, including his



1
  The Government has publicly filed a redacted version of this Memorandum, along with a redacted
version of the exhibits to the accompanying Affirmation of Thane Rehn, so as to protect the
identities of unindicted individuals and entities. The Government respectfully requests the Court
to allow for it to file an unredacted version of its Memorandum and the exhibits under seal.
2
  References to the attorney-client privilege in this Memorandum include the attorney-client
privilege and any protections or privileges deriving from the attorney-client privilege, including
work product privilege.
                                                    4
        Case 1:18-cr-00693-RMB Document 110 Filed 08/14/19 Page 5 of 32



attorney Ramses Owens and his accountant Richard Gaffey, who are named in the Indictment as

co-conspirators, to hide von der Goltz’s beneficial ownership of assets held by the Revack Entities.

       In addition to the crime-fraud exception, von der Goltz and his agents voluntarily and

intentionally waived any privilege over the Relevant Information in three ways. First, von der

Goltz selectively disclosed and discussed the contents of the Relevant Information with the

Government and made no effort to invoke the privilege until many months later. Second, von der

Goltz further waived any privilege over the Relevant Information by failing to take any steps to

assert the privilege after the public dissemination of communications purportedly covered by the

privilege. Third, von der Goltz waived the privilege by waiving the attorney-client privilege in

his relationship with attorneys at the law firm                  (the “U.S. Law Firm”), and taking

the position that his communications with the U.S. Law Firm bear on von der Goltz’s mens rea

with respect to the charges in the Indictment, including the charges pertaining to the Relevant

Information. Consequently, this Court should rule that the Relevant Information is not protected

by privilege, and should be disclosed to the Prosecution Team in this case.

                                         BACKGROUND

I.     The Pending Charges Against Von Der Goltz

       Harald Joachim von der Goltz is charged in Indictment 18 Cr. 693 (RMB) (the

“Indictment”) with conspiracy to commit tax evasion, wire fraud, money laundering conspiracy,

willful failure to file Reports of Foreign Bank and Financial Accounts (“FBARs”), and making

false statements. As alleged in the Indictment, von der Goltz:         (1) conspired with others,

including defendants Ramses Owens and Richard Gaffey, to evade and defeat a substantial part of

the income tax that von der Goltz owed to the United States of America, in violation of Title 18,


                                                  5
         Case 1:18-cr-00693-RMB Document 110 Filed 08/14/19 Page 6 of 32



United States Code, Section 371 (Count Three); (2) participated in a fraudulent scheme to conceal

his assets and investments, and the income generated by those assets and investments, from the

Internal Revenue Service (“IRS”), in violation of Title 18, United States Code, Sections 1343 and

2 (Count Four); (3) conspired with others, including Owens and Gaffey, to transport, transmit and

transfer monetary instruments and funds to and from the United States, with the intent to promote

the carrying on of their fraudulent scheme, in violation of Title 18, United States Code, Section

1956(h) (Count Five); (4) knowingly and willfully failed to file FBARs disclosing that von der

Goltz had a financial interest in, or signature or other authority over, foreign bank accounts in

Panama and Switzerland, in violation of Title 31, United States Code, Section 5314 and 5322(a)

and Title 18, United States Code, Section 2 (Counts Six through Nine); and (5) knowingly and

willfully made materially false, fictitious, and fraudulent statements and representations, in

violation of Title 18, United States Code, Sections 1001(a) and 2 (Counts Ten and Eleven). These

charges stem from a pattern of fraudulent conduct by von der Goltz, some of which is summarized

below.

II.      Von Der Goltz’s Fraudulent Conduct

         Von der Goltz, a German-born national who grew up in Guatemala, has been a resident of

the United States since approximately 1984. (Indictment ¶ 34). As a resident alien of the United

States, von der Goltz is subject to U.S. tax laws, which require him to report and pay income tax

on worldwide income, including income and capital gains generated in domestic and foreign bank

accounts. (Id. ¶ 35). However, von der Goltz deliberately evaded these requirements by setting

up a series of shell companies and bank accounts, and hiding his beneficial ownership of the shell

companies and bank accounts from the IRS. (Id.). Von der Goltz was assisted in this scheme by


                                                6
        Case 1:18-cr-00693-RMB Document 110 Filed 08/14/19 Page 7 of 32



Owens, an attorney at Mossack Fonseca and, subsequently, the Owens Firms, and by Gaffey, a

then-partner at                              (the “U.S. Accounting Firm”). (Id. ¶¶ 2, 25, 35, 49).

As part of this fraudulent scheme, von der Goltz, Owens, and Gaffey falsely claimed that von der

Goltz’s elderly mother (the “Mother”) is the sole beneficial owner of the shell companies and bank

accounts at issue. (Id. ¶ 36). The Mother, at present, is approximately 102 years old. (Id.).

She is a Guatemalan citizen and resident, and – in contrast to von der Goltz – she is not a U.S.

taxpayer. (Id.).

    A. Von der Goltz’s Beneficial Ownership of the Relevant Entities and Assets

        Beginning in or around at least the 1980s, von der Goltz used the services of Mossack

Fonseca, a Panama-based global law firm and entity, to create various foreign entities, which are

shell companies (the “Revack Entities”), 3 for the purpose of holding unreported assets for himself

in the U.S. and abroad.   (Id. ¶ 37.) The Revack Entities were initially “owned” by an overlying

trust (the “Revack Trust”) and, later, by an overlying foundation (the “Revack Holdings

Foundation”), which were both created by Mossack Fonseca.        (Id.) The relevant documentation

regarding the Revack Trust and the Revack Holdings Foundation, which dates to in or about 1988,

makes clear that von der Goltz was, at all relevant times, a beneficial owner of the Revack Entities,

along with the other assets of the Revack Trust and the Revack Holdings Foundation.        (Id.)

        The Revack Trust, domiciled in the British Virgin Islands, was first formed in or about

1988.   (Id. ¶ 38.) The trust agreement for the Revack Trust (the “Revack Trust Agreement”),

which was written with the assistance of Mossack Fonseca, stated that upon the death of von der



3
 The Revack Entities include the Revack Trust, the Revack Holdings Foundation, EMJO
Investments Limited, Brecknock Corporation, Goldbean Inc., Union Properties Inc., Worldwide
Investment Services & Holdings Inc., and Treetop Properties Inc.
                                               7
        Case 1:18-cr-00693-RMB Document 110 Filed 08/14/19 Page 8 of 32



Goltz’s father—which occurred in or about 1990—the assets in the trust were for the use and

benefit of von der Goltz.    (Id.) The Revack Trust Agreement identified von der Goltz as the

trust’s primary beneficiary, and also identified von der Goltz’s wife and his three children as

secondary beneficiaries.    (Id.) The Revack Trust Agreement made no mention of the Mother,

from whom von der Goltz’s father was estranged at the time of the Revack Trust’s creation.    (Id.)

        Later, in or about 2007, von der Goltz used the services of Mossack Fonseca, including the

services of Owens, to resettle the Revack Trust into the Revack Holdings Foundation, domiciled

in Panama.    (Id. ¶ 39.)   The original regulations for the foundation (the “Revack Holdings

Foundation Regulations”)—which were maintained by Gaffey in the files of the U.S. Accounting

Firm—identified von der Goltz as the first beneficiary of the Revack Holdings Foundation,

consistent with his status as the primary beneficiary of the Revack Trust, and von der Goltz’s wife

and his three children as the other beneficiaries of the Revack Holdings Foundation.    (Id.) The

Revack Holdings Foundation Regulations further designated von der Goltz as the founder and

manager of the Revack Holdings Foundation; Gaffey as a substitute manager; Mossack Fonseca

as the resident agent; and Owens as a member of the foundation council.    (Id.)   Like the Revack

Trust Agreement, the Revack Holdings Foundation Regulations made no mention of the Mother.

(Id.)

        The Revack Holdings Foundation Regulations provided that von der Goltz was to

contribute assets to the Revack Holdings Foundation, and that those assets were to be held and

owned by the foundation.     (Id. ¶ 40.)   The Revack Holdings Foundation Regulations further

stated that after von der Goltz’s death, the Revack Holdings Foundation was to distribute between

20% and 40% of its annual income to his family members, i.e., von der Goltz’s wife and three


                                                8
         Case 1:18-cr-00693-RMB Document 110 Filed 08/14/19 Page 9 of 32



children, in a “tax efficient manner.” (Id.) At von der Goltz’s insistence, the Revack Holdings

Foundation Regulations also cautioned that “[a]ny family member engaging in reprehensible

conducts [sic], or marrying an unacceptable trouble making or gold-digging spouse, can be either

partially or totally eliminated from receiving any benefits from the Foundation.” (Id.)    Von der

Goltz’s initial contributions to the Revack Holdings Foundation were to serve as the “base” for

growth of the Revack Holdings Foundation, not only of the investments contributed, but also to

provide liquidity for future investments in private equity, real estate, and “fun investments” that

had been “thoroughly researched and fit into the philosophy of the founder [von der Goltz].” (Id.

¶ 41.)

         The Revack Holdings Foundation, through various Revack Entities, made investments of

the type described in the Revack Holdings Foundation Regulations, totaling tens of millions of

dollars in value.   (Id. ¶ 42).   For instance, the December 31, 2012 balance sheets for the Revack

Holdings Foundation and the Revack Entities, which were also maintained by Gaffey in the files

of the U.S. Accounting Firm, listed out the entities’ various investments, including investments in

private equity companies, real estate investment companies, and a watch company founded by von

der Goltz.    (Id.) The December 31, 2012 balance sheets further reflect that, as of that date, the

investments made by the Revack Entities had a total value of approximately $35,012,126.      (Id.)

    B. The Evasion of von der Goltz’s Reporting and Tax Obligations

         Beginning in or about 2000, von der Goltz has maintained bank accounts held in the names

of various Revack Entities, as well as the Revack Holdings Foundation (the “Revack Bank

Accounts”).    (Id. ¶ 43).    The Revack Bank Accounts, which included investment accounts as

well as checking and savings accounts, were located both in the United States and abroad at various


                                                  9
        Case 1:18-cr-00693-RMB Document 110 Filed 08/14/19 Page 10 of 32



financial institutions.    (Id.)     Von der Goltz—as the beneficiary of the Revack Trust and the

Revack Holdings Foundation, and as a beneficial owner of the Revack Entities—was a beneficial

owner of the assets in the Revack Bank Accounts.             (Id.)   However, von der Goltz, with the

assistance of Owens and Gaffey, used the assets in the Revack Bank Accounts for von der Goltz’s

personal benefit without properly reporting the assets to the IRS or paying the appropriate income

taxes on income generated by the assets as he was legally obligated to do.          (See e.g., id. ¶¶ 43-

45, 47.)

        Owens and Gaffey discussed with each other the need to conceal von der Goltz’s beneficial

ownership status in the United States.      (Id. ¶ 46.)   For example, in an email to Gaffey dated June

5, 2007, Owens proposed ways in which he and Gaffey could help von der Goltz conceal his

ownership in a particular Revack Entity, EMJO Investments Limited (“EMJO”), from U.S.

companies in which EMJO was an investor.            (Id.) Owens stated that “I know it is not good to

comment this by email,” but he had been unable to reach Gaffey via phone and wanted Gaffey to

“see this message the soonest.” (Id.)        Owens then informed Gaffey that several U.S. companies

had requested the “real and final beneficial owner” of EMJO, “which name, as you know, we

cannot disclose.”    (Id.)     Owens further stated that von der Goltz’s passport should not be

provided “as we cannot make a link” between von der Goltz and EMJO “inside the USA.” (Id.)

Owens suggested providing, instead, the passport of the Mother.           (Id.)   Owens also stated that

he had suggested to Mossack Fonseca that he (Owens)—who, like the Mother, is not a U.S.

taxpayer—be identified as the beneficial owner of EMJO, but his partners at Mossack Fonseca

“did not like the idea.”     (Id.)

        On von der Goltz’s U.S. Individual Income Tax Returns, Forms 1040 (“Forms 1040”) for


                                                    10
       Case 1:18-cr-00693-RMB Document 110 Filed 08/14/19 Page 11 of 32



the tax years 2000 through and including 2016, von der Goltz falsely and fraudulently failed to

report the income and capital gains generated in connection with the domestic Revack Bank

Accounts.   (Id. ¶ 48.)   He also falsely and fraudulently failed to report his interest in, or signature

or other authority over, the offshore, undeclared Revack Bank Accounts.           (Id.) Moreover, for

these years, von der Goltz failed to file FBARs disclosing his beneficial ownership of the offshore,

undeclared Revack Bank Accounts.        (Id.)

   C. The Fraud Regarding the Swiss Bank Revack Accounts

       In or around November 2007, Owens and Gaffey began working together to open certain

Revack Bank Accounts for von der Goltz at                           (the “Swiss Bank”).      (Id. ¶ 51).

Those accounts were held in the names of EMJO (the “Swiss Bank EMJO Account”) and the

Revack Holdings Foundation (collectively, the “Swiss Bank Revack Accounts”).             (Id.).   Owens

and Gaffey determined, and discussed via email, that individuals other than von der Goltz would

serve as signatories on the Swiss Bank Revack Accounts.           (Id.).    Ultimately, Owens, along

with two other individuals, held signature authority over these accounts, which were established

in or around January 2008.     (Id.).

       Bank account forms for the Swiss Bank Revack Accounts identified von der Goltz as the

sole beneficial owner of the assets held in these accounts.      (Id. ¶ 52).   Notably, and consistent

with the defendants’ fraudulent scheme, these forms listed an address for von der Goltz in

Guatemala, even though von der Goltz had been living permanently in the United States since

approximately 1984, and Owens and Gaffey were well aware that von der Goltz was a U.S.

resident. (Id.) Email correspondence between Owens, Gaffey, and a Swiss Bank representative

reveals that during the years that the Swiss Bank Revack Accounts were held at the Swiss Bank,


                                                  11
         Case 1:18-cr-00693-RMB Document 110 Filed 08/14/19 Page 12 of 32



von der Goltz visited the bank, met with bank representatives, and provided instructions to the

bank, including instructions concerning payments that should be made from the Swiss Bank EMJO

Account.     (Id. ¶ 53.)   In this email correspondence, the participants repeatedly referred to von

der Goltz as the beneficial owner of the Swiss Bank Revack Accounts.         (Id.).

         On or about June 14, 2013, von der Goltz received, into his personal bank account at

                  (the “Boston Bank”), a transfer of approximately $430,000 from the Swiss Bank

EMJO Account.        (Id. ¶ 55.) Email correspondence from June 2013 reveals that at the time von

der Goltz received this transfer from the Swiss Bank EMJO Account, he needed money to pay off

an outstanding home equity line of credit at the Boston Bank.       (Id.)   As bank records from the

Swiss Bank show, the funds from the Swiss Bank EMJO Account were the result of the liquidation

of shares in precious metals held by the account.       (Id.) However, because of the defendants’

efforts to avoid identifying von der Goltz as a U.S. taxpayer, and the consequent lack of an IRS

Form W-9 4 on file with the Swiss Bank identifying von der Goltz as such, no taxes were withheld

from any capital gains generated from the sale.    (Id.).   Similarly, no taxes were paid on any gains

generated by the sale, because von der Goltz, with Gaffey’s assistance as the return preparer, filed

a Form 1040 for the 2013 tax year that falsely failed to report this income to the IRS.   (Id.).   Von

der Goltz, later, and after learning that he was under investigation for tax evasion, falsely claimed

to the U.S. Department of Justice (“DOJ”) that the money had been a non-taxable “gift” from a

foreign person, i.e., the Mother.   (Id. ¶ 56).



      D. The False Reports of Foreign Bank and Financial Accounts



4
    The IRS Form W-9 is a tax form that identifies an individual as a U.S. taxpayer.
                                                 12
        Case 1:18-cr-00693-RMB Document 110 Filed 08/14/19 Page 13 of 32



        By letter dated March 4, 2014, the Swiss Bank informed von der Goltz that pursuant to

requirements under the Foreign Account Tax Compliance Act and the Swiss Bank Program run by

the DOJ, the bank had undertaken a review of its account relationships and that, in the course of

that review, the bank had identified von der Goltz’s accounts as “U.S. related” because he was the

beneficial owner of the accounts and had U.S. resident status.          (Id. ¶ 57).   The Swiss Bank

further informed von der Goltz that the bank, in certain circumstances, could be required to report

his accounts, and provide his identity, to the United States, and thus encouraged von der Goltz to

enter into the IRS’s Offshore Voluntary Disclosure Program (“OVDP”) and voluntarily report his

accounts to the IRS himself. 5     (Id.)

        In or about April 2014, von der Goltz retained                       (the “U.S. Law Firm”) to

assist him with entering into the OVDP.          (Id. ¶ 58.).   However, in or about September 2014,

instead of entering into the OVDP, von der Goltz filed amended FBARs for the years 2009 to 2013

(the “Amended FBARs”).           (Id.)     The Amended FBARs filed by von der Goltz, which were

prepared by Gaffey and the U.S. Law Firm, were materially false.        (Id. ¶¶ 58-59).   Prior to 2014,

von der Goltz had annually filed FBARs reporting his interest in two foreign accounts held in his

personal name; however, he did not report his interest in any accounts at the Swiss Bank.          (Id. ¶

59).   The Amended FBARs reported that von der Goltz had signature authority, but no financial

interest in, the Swiss Bank Revack Accounts.          (Id.) However, as von der Goltz, Gaffey, and




5
  The IRS’s OVDP was a voluntary disclosure program specifically designed for U.S. taxpayers
with exposure to potential criminal liability and/or substantial civil penalties due to a willful failure
to report foreign financial assets and pay all tax due in respect of those assets. As part of their
participation in the OVDP, U.S. taxpayers have immunity from criminal prosecution so long as
they cooperate fully and truthfully with the IRS and pay all back taxes due, along with interest and
penalties. (Id. ¶ 13.)
                                                  13
         Case 1:18-cr-00693-RMB Document 110 Filed 08/14/19 Page 14 of 32



Owens well knew, von der Goltz was the beneficial owner of those accounts, and he did not

actually have signatory authority by design.   (Id.)   Accordingly, the Amended FBARs contained

false statements that directly contradicted the contents of the account records from the Swiss Bank.

(Id.) The Amended FBARs also failed to include other Revack Bank Accounts in which von der

Goltz held a financial interest, including the undeclared accounts at           , a bank in Panama

(“Panamanian Bank”), which the Revack Entities nominally held.          (Id.)

    E. Von der Goltz’s False Statements to the DOJ and Waiver of the Privilege

         The so-called “Panama Papers” story broke on or about April 3, 2016, when a global

network of investigative journalists disclosed that it had obtained from an unknown source

approximately 11.5 million documents of Mossack Fonseca that documented the offshore financial

services the firm provided for wealthy clients and public officials. (Id.). In the wake of public

reporting regarding the Panama Papers, in or about early May of 2016,                    , a lawyer

with the U.S. Law Firm (the “U.S. Law Firm Representative”) contacted the DOJ on von der

Goltz’s behalf. (Id. ¶ 62). The U.S. Law Firm Representative indicated that von der Goltz had

recently appeared in news reports regarding the Panama Papers and offered to make von der Goltz

available for an interview to “correct” the statements that had been made about him in the press.

(Id.).

         On or about May 11, 2016, shortly after contacting the DOJ on von der Goltz’s behalf, the

U.S. Law Firm Representative followed up with an email, which contended that von der Goltz was

“tax compliant,” and further stated that “[a]s you google his name, you may find articles.” (Id. ¶

63; see also Affirmation of Thane Rehn (“Rehn Aff.”) Exhibit A (May 11, 2016 Email from the

U.S. Law Firm Representative).        The email also included a “Statement of Facts” which


                                                 14
       Case 1:18-cr-00693-RMB Document 110 Filed 08/14/19 Page 15 of 32



purportedly described von der Goltz’s “situation.”         (Id.; see also Indictment ¶ 63).      The

Statement of Facts, which was written in the first person with von der Goltz as the speaker, falsely

represented, in substance and in part, that (1) upon the death of von der Goltz’s father, in 1990, the

Mother became the beneficial owner of EMJO and the other Revack Entities; (2) that von der Goltz

was not the beneficial owner of EMJO; (3) that he had “signature only” authority over the Swiss

Bank Emjo Account; and (4) that he had not used EMJO “to hide funds from the U.S. or other tax

authorities.” (Id.). The email also attached copies of the materially false Amended FBARs,

which von der Goltz had filed in 2014. (Id.).

       Approximately one week later, on or about May 19, 2016, representatives of the DOJ

interviewed von der Goltz.      (Indictment ¶ 64; see also Rehn Aff. Exh. B (May 19, 2016

Memorandum of Interview of Harald Joachim von der Goltz)). During the interview, which was

also attended by the U.S. Law Firm Representative, von der Goltz falsely stated, in substance and

in part, that he only had signature authority over the Swiss Bank EMJO Account, and that the

Revack Entities were beneficially owned by the Mother. (Indictment ¶ 64; Exh. B). Von der

Goltz also spoke at length about his relationships with Mossack Fonseca and the Owens Firms,

and did not assert the attorney-client privilege over his communications with either firm. (See

Exh. B).

       On or about March 6, 2017, during a deposition in a civil matter, von der Goltz repeated

some of the same false statements that he had made to the DOJ. (See Rehn Aff. Exh. C (Tr. of

Mar. 6, 2017 Deposition of Harald Joachim von der Goltz) at 25). During that deposition, von

der Goltz was shown a copy of a New York Times article about him that had been published

following the breaking of the Panama Papers news story (the “New York Times Article”). (See


                                                 15
        Case 1:18-cr-00693-RMB Document 110 Filed 08/14/19 Page 16 of 32



id. at 8). Von der Goltz, who was represented by counsel at the deposition, responded to a series

of questions concerning the contents of the New York Times Article, including questions about

his relationship and discussions with Mossack Fonseca, and did not decline to answer any such

questions on the ground of attorney-client privilege. (See id. at 8-30).

III.   Belated Efforts by von der Goltz to Assert the Privilege

       Approximately a year and a half after the U.S. Law Firm contacted the Government and

facilitated the false statements made by von der Goltz as described above, Jeffrey Neiman, who

was then acting as von der Goltz’s counsel, first attempted to invoke the privilege.   Specifically,

in a letter to the Government dated November 14, 2017, Neiman contended that von der Goltz,

“both personally and in his capacity as advisor to various family entities” was asserting the

attorney-client privilege and work product over all of the Relevant Information, in addition to

various other materials, and sought to confirm that the “government will put in place proper and

thorough taint procedures” in its review of documents from the U.S. Accounting Firm “and any

other documents received in this matter.” (See Rehn Aff. Exh. D (Nov. 14, 2017 Letter from J.

Neiman)).    The parties engaged in further discussions about von der Goltz’s claim of privilege

and other matters over the subsequent months.       Ultimately, on July 10, 2018, the Government,

while reserving its right to argue all other privilege exceptions, informed von der Goltz’s counsel

by letter that it believed von der Goltz had waived the privilege over the contents of two newspaper

articles and the documents published along with those articles, including the New York Times

Article, in light of the fact that von der Goltz had spoken at great lengths as to the substance of

these articles to a third party and in his civil deposition.   (See Rehn Aff. Exh. E (July 10, 2018

Letter from S. Paul)).    In response, Neiman took the position that the privilege had not been


                                                  16
       Case 1:18-cr-00693-RMB Document 110 Filed 08/14/19 Page 17 of 32



waived.    (See Rehn Aff. Exh. F (July 13, 2018 Letter from J. Neiman)).       In light of von der

Goltz’s position expressed at that time, a filter team (the “Filter Team”) put in place by the

Government to segregate out potentially privileged documents has withheld, in an abundance of

caution, the articles in question, even though many of these documents involved are not privileged.

IV.    Von der Goltz Disclaims Privilege in the Relevant Information and Waives the U.S.
       Law Firm Privilege

       After von der Goltz was arrested in the United Kingdom and extradited to the United States

pursuant to the charges in the Indictment, the Government met and conferred with von der Goltz’s

counsel regarding the Government’s position that both the Relevant Information and von der

Goltz’s communications with the U.S. Law Firm were not privileged, because of the crime-fraud

exception and because von der Goltz’s actions had constituted a waiver of the privilege.     With

respect to the Relevant Information, defense counsel took the position that the privilege belonged

to the Revack Entities, that von der Goltz did not control the privilege, and that he did not know

who was in a position to assert or waive the privilege.   (See Dkt. 98 (Tr. of May 29, 2019 Conf.,

at 15-16, 21)).

          Defense counsel also initially informed the Government that von der Goltz waived the

privilege with respect to his communications with the U.S. Law Firm in connection with his

amended FBAR filings and his statements to the Government in 2016, and requested additional

time to consider a broader waiver of privilege. On July 24, 2019, defense counsel informed the

Government that von der Goltz waived the privilege with respect to all communications with the

U.S. Law Firm except to the extent that such advice pertained to defending against the instant

criminal matter beginning when von der Goltz retained criminal counsel on or about June 7, 2016.

Defense counsel informed the Government that von der Goltz was making this waiver because he

                                                17
       Case 1:18-cr-00693-RMB Document 110 Filed 08/14/19 Page 18 of 32



may argue that he lacked “mens rea with respect to the charges in the indictment because lawyers

at [the U.S. Law Firm] were aware of all material facts relating to the pertinent legal, tax, and

financial structures of the von der Goltz family” and that they provided him with “legal advice on

a variety of topics relevant to his state of mind regarding his tax obligations.” (See Rehn Aff. Exh.

G (July 24, 2019 Letter from D. Koffman)). In connection with this waiver, von der Goltz produced

approximately 38,000 pages of documents from the U.S. Law Firm’s files.

V.     The Relevant Information

       The Government now seeks a ruling that the Relevant Information is subject to the crime-

fraud exception and, additionally, that the attorney-client privilege has been waived with respect

to these communications.          The Relevant Information, as noted above, includes all

communications and documents for which any claim of privilege is based on the attorney-client

relationship between either defendant Harald Joachim von der Goltz (“von der Goltz”) or any other

person or entity and attorneys at the law firms Mossack Fonseca & Co. (“Mossack Fonseca”) and

                      or                       (the “Owens Firms”), to the extent that those

communications concern or relate to the Revack Entities, the Revack Trust, or the Revack

Holdings Foundation.

       The Prosecution Team believes that the Relevant Information is contained (1) in documents

withheld by the U.S. Accounting Firm in response to grand jury subpoenas issued to Gaffey and

the U.S. Accounting Firm over the course of this investigation; (2) in documents withheld by von

der Goltz in response to a grand jury subpoena; (3) in documents seized during the Government’s

search of the U.S. Accounting Firm on August 8, 2017, but withheld from the Prosecution Team

by the Filter Team; (4) in documents received from German law enforcement pursuant to a Mutual


                                                 18
        Case 1:18-cr-00693-RMB Document 110 Filed 08/14/19 Page 19 of 32



Legal Assistance Treaty Request, but withheld from the Prosecution Team by the Filter Team; and

(5) in newspaper articles published in the aftermath of the breaking of the Panama Papers news

story, but withheld by the Filter Team, or redacted by the Filter Team before being released to the

Prosecution Team. 6

        For the reasons set forth below, the Prosecution Team now seeks a ruling from the Court

as to both the application of the crime-fraud exception and the existence of a waiver in this case. 7

                                           ARGUMENT

I.      The Crime-Fraud Exception Applies to the Relevant Information

     A. The Applicable Law

        The attorney-client privilege applies “(1) [w]here legal advice of any kind is sought (2)

from a professional legal adviser in his capacity as such, (3) the communications relating to that

purpose, (4) made in confidence (5) by the client, (6) are at his instance permanently protected (7)

from disclosure by himself or the legal adviser, (8) except the protection be waived . . . .” United

States v. Kovel, 296 F.2d 918, 921 (2d Cir. 1961). The privilege, however, is not absolute. “The

privilege cannot stand in the face of countervailing law or strong public policy and should be

strictly confined within the narrowest possible limits underlying its purpose.” United States v.

Goldberger & Dubin, 935 F.2d 501, 504 (2d Cir. 1991) (citations omitted).




6
  To date, despite their widespread and public dissemination, no member of the prosecution team
has read the publicly available Panama Papers containing attorney-client documents relating to the
defendants or their fraudulent schemes, or newspaper reporting reflecting any such
communications.
7
  The Government expressly reserves its right to assert that documents that have been withheld by
the defendants from production to the Government, or withheld by the Filter Team from the
prosecution team, are either not privileged or should be made available to the prosecution team on
other grounds, beyond those argued herein.
                                                 19
       Case 1:18-cr-00693-RMB Document 110 Filed 08/14/19 Page 20 of 32



       The purpose of the protections accorded attorney-client communications is to facilitate the

rendering of sound legal advice; however, because “advice in furtherance of a fraudulent or

unlawful goal cannot be considered ‘sound,’” it is well settled that the attorney-client privilege

does not protect communications that further contemplated or ongoing criminal or fraudulent

conduct. United States v. Kaplan, No. 02 Cr. 883 (DAB), 2003 WL 22880914, at *7 (S.D.N.Y.

Dec. 5, 2003) (quoting In re Grand Jury Subpoena Duces Tecum Dated September 15, 1983, 731

F.2d 1032, 1038 (2d Cir.1984)).      “The crime-fraud exception thus insures that the secrecy

protecting the attorney-client relationship does not extend to communications . . . ‘made for the

purpose of getting advice for the commission of a fraud’ or crime.” In re Richard Roe, Inc., 68

F.3d 38, 40 (2d Cir. 1995) (quoting United States v. Zolin, 491 U.S. 554, 563 (1989)). Such

communications or work-product are not protected “even if the attorney is unaware that his advice

is sought in furtherance of such an improper purpose.” In re Grand Jury Subpoena Duces Tecum

Dated September 15, 1983, 731 F.2d at 1038.

       For the crime-fraud exception to apply, the Government must show that there is probable

cause to believe that (1) a fraud or crime has been attempted or committed, and (2) the

communications or materials in question were in furtherance of the fraud or crime. Id. at 1038.

The probable cause standard in this context is “not an overly demanding” one. A.I.A. Holdings,

S.A. v. Lehman Brothers, Inc., No. 97 Cir. 4978, 1999 WL 61442, at *5 (S.D.N.Y. Feb. 3, 1999);

In re John Doe, Inc., 13 F.3d 633, 637 (2d Cir. 1994) (quoting In re Grand Jury Subpoena Duces

Tecum Dated September 15, 1983, 731 F.2d at 1039).           Rather, a court must find that the

communication or document in question was itself in furtherance of the crime or fraud and

intended in some way to facilitate or conceal the criminal activity. In re Richard Roe, Inc., 68


                                               20
       Case 1:18-cr-00693-RMB Document 110 Filed 08/14/19 Page 21 of 32



F.3d at 40. Thus, to find that the crime-fraud exception applies, a court need only conclude that

“a prudent person [would] have a reasonable basis to suspect the perpetration of a crime or fraud,

and that the communications were in furtherance thereof.” Danisco A/S v. Novozymes A/S, 427

F. Supp. 2d 443, 444 (S.D.N.Y. 2006) (citing In re John Doe, Inc., 13 F.3d at 637).

       The crime or fraud need not have actually occurred for the exception to be applicable; it

need only have been the objective of the client’s communication. In re Grand Jury Subpoena

Duces Tecum Dated September 15, 1983, 731 F.2d at 1039. And the fraudulent nature of the

objective need not be established definitively; there need only be presented a reasonable basis for

believing that the objective was fraudulent. Id.

       Once the Government has provided a factual basis for moving forward, the Court then

moves to the next step in the process: either (a) undertaking an in camera review of the documents

at issue, or (b) ordering the production of the documents (assuming that the probable cause

requirements have been satisfied without an in camera examination); the decision as to whether to

proceed with an in camera review lies in the discretion of the district court. 8 See, e.g., United

States v. Jacobs, 117 F.3d 82, 87 (2d Cir. 1997); see also In re John Doe, Inc., 13 F.3d at 636 (“in

camera proceedings may be used to determine whether the [crime-fraud] exception applies to

particular communications”).       However, in circumstances where “the government has

comfortably made a showing of probable cause” that the communications and documents at issue

“were in furtherance of a crime or fraud,” courts may order the defendants to produce documents



8
  To trigger an in camera review of materials to support its probable cause showing, the
Government need only establish, through non-privileged materials, “a factual basis adequate to
support a good faith belief by a reasonable person . . . that in camera review of the materials may
reveal evidence to establish the claim that the crime-fraud exception applies.” In re John Doe, 13
F.3d at 636 (quoting Zolin, 491 U.S. at 572).
                                                  21
        Case 1:18-cr-00693-RMB Document 110 Filed 08/14/19 Page 22 of 32



that fall within the crime-fraud exception on a categorical basis without in camera review. See

United States v. Tucker, 254 F. Supp. 3d 620, 625 (S.D.N.Y. 2017) (concluding that in camera

review was unnecessary due to Government’s showing that entire category of attorney-client

communications were in furtherance of crime or fraud); United States v. Kaplan, No. 02 CR. 883

(DAB), 2003 WL 22880914, at *10 (S.D.N.Y. Dec. 5, 2003) (finding crime-fraud exception

applicable on categorical basis to all files seized in search of attorney’s office pertaining to clients

who were “indicted or convicted of insurance fraud” in connection with attorney’s representation

of them and deeming in camera review unnecessary). 9

        As discussed below, the Government respectfully submits that an in camera examination

of documents is not necessary here because the Government has satisfied the requirements of

probable cause without reference to the specific documents at issue.

    B. Discussion

        The Government easily satisfies its burden of showing that documents reflecting Relevant

Information were made in furtherance of a fraud or crime and, accordingly, the crime-fraud

exception applies. By itself, the Indictment meets the requirement of showing probable cause of

(1) the commission of a crime or fraud by von der Goltz and his agents; and (2) that the




9
  In contrast, in In re 650 Fifth Ave., No. 08 CIV. 10934 KBF, 2013 WL 3863866 (S.D.N.Y. July
25, 2013), which was a civil forfeiture proceeding in which no criminal charges had been filed,
the court denied the blanket application of the crime-fraud exception. See In re 650 Fifth Ave.,
2013 WL 3863866 at *2 (concluding that Government failed to demonstrate probable cause that
crime or fraud had been committed and denying blanket application of crime-fraud exception to
every communication between corporate entity and its attorneys, regardless of subject matter,
where Government argued that entity’s sole purpose was to engage in alleged criminal
conduct). In re 650 Fifth Ave. is inapposite here as it was a civil matter and the Court specifically
found, as a threshold issue, that probable cause had not been established. For the reasons
described above, probable cause plainly exists here.
                                                 22
       Case 1:18-cr-00693-RMB Document 110 Filed 08/14/19 Page 23 of 32



communications at issue were made with the objective of furthering the crime or fraud. With

respect to the commission of a crime or fraud element, the Grand Jury, in returning the Indictment,

found probable cause that von der Goltz and his agents, including Owens and Gaffey, were

engaged in a fraudulent scheme to conceal his assets and income and evade the payment of U.S.

taxes, and promoted that scheme through international money laundering. See Tucker, 254

F.Supp.3d at 624 (“[T]he fact that a grand jury issued the Indictment … supports a finding of

probable cause that a crime was committed.”); United States v. Levin, 2015 WL 5838579, at *4

(S.D.N.Y. Oct. 5, 2015) (“The Grand Jury has returned an Indictment, finding probable cause to

charge the defendants with mail and wire fraud. The Government has thus satisfied the first prong

of the crime-fraud exception.”); see also Gerstein v. Pugh, 420 U.S. 103, 117 n.19 (1975) (a grand

jury’s return of an indictment “conclusively determines the existence of probable cause....”).

       The relevant allegations in the Indictment also demonstrate probable cause that documents

concerning the Relevant Information were made in furtherance of the fraud. As set forth therein,

the centerpiece of von der Goltz’s fraud scheme was a series of Mossack Fonseca-created shell

companies, the Revack Entities, which he used to hold bank accounts and hide his assets from the

IRS. The Revack Entities were managed by Owens, first while Owens was working at Mossack

Fonseca, and later when Owens was working at the Owens Firms, as part of Owens’ illegal efforts

to help von der Goltz and Gaffey carry out the fraud. Thus, von der Goltz’s communications with

his agents, including those at Mossack Fonseca, the Owens Firms, and the U.S. Accounting Firm,

about the Revack Entities and their overlying trust and foundation (the Revack Trust and the

Revack Holdings Foundation, respectively) were all necessarily in furtherance of von der Goltz’s

efforts to hide these assets and income derived therefrom from the IRS. See Cendant Crop v.


                                                23
       Case 1:18-cr-00693-RMB Document 110 Filed 08/14/19 Page 24 of 32



Shelton 246 F.R.D. 401, 406 (D. Conn. 2007) (evidence that the defendant had created sham

entities to hides his assets from creditors and had used his attorneys “to form and/or operate

vehicles for carrying out the fraud” supplied probable cause to order production of all attorney-

client documents concerning those entities).

       For all the above reasons, the Government has set forth sufficient evidence to allow “a

prudent person [to] have a reasonable basis to suspect the perpetration of a crime or fraud, and that

the communications were in furtherance thereof.” In re Grand Jury Subpoena Duces Tecum

Dated September 15, 1983, 731 F.2d at 1039. Therefore, the Government respectfully requests

that the Court order that the crime-fraud exception applies to all of the Relevant Information at

issue. As set forth above, the Government does not believe that an in camera examination of the

documents is necessary. Because the Indictment sufficiently demonstrates probable cause that

von der Goltz and his agents, including his representatives at Mossack Fonseca and the Owens

Firms, orchestrated a fraudulent scheme to hide his assets and beneficial ownership of those assets

from the IRS, and that the communications and documents at issue were made in furtherance of

that scheme, further review of documents is not necessary to establish that the crime-fraud

exception applies to the Relevant Information. 10 Rather, the Government respectfully submits

that the Court should rule that the crime-fraud exception applies to the Relevant Information, and



10
   To the extent the Court finds that the Government has not established the probable cause
standards set forth in In re Grand Jury Subpoena Duces Tecum Dated September 15, 1983, 731
F.2d at 1039, the Government certainly has established the lower threshold of “‘a factual basis
adequate to support a good faith belief by a reasonable person . . . . that in camera review may
reveal evidence to establish the claim that the crime-fraud exception applies.” In re John Doe, 13
F.3d at 636 (quoting Zolin, 419 U.S. at 572). In the event that the Court wishes to review any or
all of the Relevant Communications in camera, and to the extent that the Filter Team is in
possession of those communications, it can provide them to the Court and interface with the Court
regarding their substance.
                                                  24
         Case 1:18-cr-00693-RMB Document 110 Filed 08/14/19 Page 25 of 32



then require von der Goltz, Gaffey, and the U.S. Accounting Firm to produce to the Filter Team

any documents they have withheld in response to grand jury subpoenas issued during the course

of this investigation; and for von der Goltz and the Filter Team to meet and confer as to what

documents from those sources, as well as from the search of the U.S. Accounting Firm, the

response from the German MLAT, and the publicly available Panama Papers news articles fall

within the scope of the Relevant Information. 11 To the extent the parties cannot reach agreement

as to certain of those documents, the Court may conduct an in camera review as to those

documents.

II.      Von Der Goltz Has Waived the Privilege Over the Relevant Information

      A. The Applicable Law

         The attorney-client privilege “must be jealously guarded by the holder of the privilege lest

it be waived ... [because] [t]he courts will grant no greater protection to those who assert the

privilege than their own precautions warrant.” In re Parmalat Sec. Litig., No. 04 MD 1653, 2006

WL 3592936 at *4 (S.D.N.Y. Dec. 1, 2006) (quoting In re Sealed Case, 872 F.2d 976, 980 (D.C.

Cir. 1989)). If a privilege holder wishes to preserve its privilege, “it must treat the confidentiality

. . . like jewels—if not crown jewels,” In re Sealed Case, 877 F.2d at 980, and “zealously protected

the privileged materials, taking all reasonable steps to prevent their disclosure.” S.E.C. v. Lavin,

111 F.3d 921, 929 (D.C. Cir. 1997) (quoting Permian Corp. v. United States, 665 F.2d 1214, 1220

& n.11 (D.C. Cir. 1981)). Even in circumstances where the disclosure of privileged or protected

documents is involuntary, waiver may still result from the disclosure to a third party or public



11
   The Government has produced documents to the defendants that have been withheld as
privileged by the Filter Team from the search of the U.S. Accounting Firm and the German MLAT
Request.
                                                25
        Case 1:18-cr-00693-RMB Document 110 Filed 08/14/19 Page 26 of 32



dissemination of documents if the party asserting the privilege fails to take reasonably designed

steps to protect and preserve the privilege after the dissemination. See id.; see also In re Parmalat

Sec. Litig., 2006 WL 3592936 at *4 (citing United States v. de la Jara, 973 F.2d 746, 750 (9th Cir.

1992)). Under those circumstances, factors to be considered in determining whether the party has

waived the privilege include “(1) the reasonableness of the precautions to prevent inadvertent

disclosure, (2) the time taken to rectify the error, (3) the extent of the disclosure, and (4) an

overarching issue of fairness and the protection of an appropriate privilege which must be judged

against the care or negligence with which the privilege is guarded.” Clarke v. J.P. Morgan Chase

& Co., No. 08CIV02400(CM)(DF), 2009 WL 970940, at *5 (S.D.N.Y. Apr. 10, 2009) (quoting

Business Integration Services, Inc. v. AT & T Corp., 251 F.R.D. 121, 129 (S.D.N.Y.2008))

(quotation marks and alterations omitted).

       When one party attempts to utilize the attorney-client privilege as an offensive weapon

through selective disclosure of privileged material to further its case, that party waives the privilege

concerning the subject-matter of the disclosed communications. See Murray v. Gemplus Intern.,

S.A., 217 F.R.D. 362, 367 (E.D.P.A. 2003) (citing In re Leslie Fay Cos., Inc. Sec. Litig., 161 F.R.D.

274, 282 (S.D.N.Y. 1995)); see also United States v. Bilzerian, 926 F.2d 1285, 1292 (2d Cir. 1991)

(“[T]he attorney-client privilege cannot at once be used as a shield and a sword. A defendant may

not use the privilege to prejudice his opponent’s case or to disclose some selected communications

for self-serving purposes.”); Fed. R. Evid. 502(a) (a subject matter waiver applies if the disclosure

was intentional, the disclosed and undisclosed communications concern the same subject matter,

and they ought in fairness to be considered together). The decision of whether the waiver of a

voluntarily disclosed communication extends that waiver to the wider universe of related but


                                                  26
       Case 1:18-cr-00693-RMB Document 110 Filed 08/14/19 Page 27 of 32



undisclosed communications depends on fairness. See Chevron Corp. v. Salazar, 275 F.R.D. 437,

446 (S.D.N.Y. 2011) (citing In re Teleglove Commn’cs Corp., 493 F.3d 345, 361 (3d Cir. 2007).

   B. Discussion

       In the aftermath of the breaking of the Panama Papers news story in April 2016, von der

Goltz took no efforts to protect any attorney-client privileged or work product documents upon

which newspaper articles were premised. Von der Goltz knew that certain of his communications

with Mossack Fonesca and his other agents regarding the Revack Entities had been disseminated

to the world on a widespread basis. But rather than zealously protecting his privilege, or taking

reasonable steps to prevent their disclosure, von der Goltz made no apparent effort to preserve any

privilege he might claim in these communications. On the contrary, he made the strategic

decision to deliberately and voluntarily waive any claim of privilege over the Relevant

Information, through his and his counsels’ actions and statements.

       It is plain that the leaked attorney-client materials were not jealously guarded by von der

Goltz after they were disseminated by the press in April 2016. To the Government’s knowledge,

von der Goltz took no steps to protect these communications or even to assert that they were

privileged until more than a year and a half later, in November 2017 when his counsel first raised

the issue of privilege in a letter to the Government. When privileged materials are inadvertently

disclosed to a third party or publicly disseminated, mere inaction by the privilege holder can suffice

to waive the privilege. See In re Philip Servs. Corp. Sec. Litig., No. 98 Cv. 0835 (MBM) (DF),

2005 WL 2482494 (S.D.N.Y. Oct. 7, 2005) (client waived privilege when documents were

inadvertently disseminated for a period of nine months before he asserted privilege, and he

“asserted no objection” when documents were used during a civil deposition during that time


                                                 27
       Case 1:18-cr-00693-RMB Document 110 Filed 08/14/19 Page 28 of 32



period); Bank Brussels Lambert v. Chase Manhattan Bank, N.A., No. 93 Civ. 5298 (LMM) (RLE),

1996 WL 944011, at *5 (S.D.N.Y. Dec. 19, 1996) (six-month delay in asserting the privilege after

receiving notice of the involuntary disclosure constituted waiver).

       Here, von der Goltz’s inaction alone constitutes a waiver, but he did not merely fail to act.

He took multiple additional affirmative steps to waive the privilege. Through his attorney, he

invited the Government to inspect those very materials, and then selectively used them to concoct

a false narrative, in an effort to convince the Government that he had done nothing wrong. First,

he had the U.S. Law Firm Representative reach out to the Government in May 2016 on his behalf

in an effort to “correct” the statements that had been made about him in the press.             By

affirmatively inviting the Government to “Google” von der Goltz to learn what material was out

in the public domain—including material that would obviously be potentially privileged—and

asking the Government to interview his client, the U.S. Law Firm Representative deliberately and

voluntarily waived any claim of privilege as to the Relevant Information. See, e.g., In re Von

Bulow, 828 F.2d 94, 100 (2d Cir. 1987) (concluding privilege had been waived by client’s consent

to attorney’s publication of confidential communications in a book, and his failure to preserve his

confidences).

       Von der Goltz again took affirmative steps to undermine his claims of privilege when, in

May 2016, the Government conducted an interview of von der Goltz, with the U.S. Law Firm

Representative present, at his request. Rather than assert privilege as to information concerning

his relationship with either Mossack Fonseca or the Owens Firms, von der Goltz spoke at great

length as to his relationships with both. The U.S. Law Firm Representative and von der Goltz

both discussed with the Government, without any assertion of the privilege, the basis for the


                                                28
        Case 1:18-cr-00693-RMB Document 110 Filed 08/14/19 Page 29 of 32



Amended FBARs that von der Goltz filed in 2014, with the U.S. Law Firm’s assistance. Then,

nearly a year thereafter in March 2017, von der Goltz again discussed the leaked information

concerning his finances from the Panama Papers, without any assertion of the privilege over that

information, during a civil deposition.

       Von der Goltz cannot have it both ways. He cannot use the privilege as a “shield and a

sword” to argue that the leaked materials remain privileged, after he attempted to “select[ively]”

discuss their subject matter with the Government for “self-serving purposes.” United States v.

Bilzerian, 926 F.2d at 1292. His belated invocation of privilege over a full year from the first

time he actively asked the Government to review the Panama Papers regarding his finances and

voluntarily made false statements regarding the same—further establishes the gamesmanship in

which von der Goltz has engaged. Based on the fundamentals of fairness, von der Goltz has

waived the subject matter of any once-privileged materials within the Relevant Information, in

light of his invitation to the Government to view documents that contain privileged materials, his

using these materials to set up an interview to advance his own interests, and his subsequent

interview where he denied the-then circulating reports about his connection to illegal activity. See

Clarke, 2009 WL 970940, at *7 (finding that “issues of fairness weigh in favor of waiver” when

defendant’s “belatedly raised claim” of privilege forced plaintiffs to alter their trial preparation).

       In addition, von der Goltz has waived the privilege in the Relevant Information by his

decision to waive the privilege with respect to the U.S. Law Firm in this criminal proceeding. In

making that waiver, von der Goltz stated that he was doing so to argue that he lacked the necessary

mens rea because the U.S. Law Firm lawyers “were aware of all material facts relating to the

pertinent legal, tax, and financial structures of the von der Goltz family,” and provided him advice


                                                  29
       Case 1:18-cr-00693-RMB Document 110 Filed 08/14/19 Page 30 of 32



“relevant to his state of mind” on these issues. (Exh. G).        As the language of this waiver

demonstrates, von der Goltz’s communications with the U.S. Law Firm are inextricably

intertwined with the ownership of the Revack Entities. The material facts about the von der Goltz

family’s “legal, tax, and financial structures” necessarily include the way those structures were set

up by Mossack Fonseca and the advice provided by Mossack Fonseca regarding those structures.

       The attorney-client privilege “cannot at once be used as a shield and a sword.” Bilzerian,

926 F.2d at 1292. Applied here, that principle means that von der Goltz cannot put his state of

mind at issue with respect to his communications about the Revack Entities with one set of lawyers

while attempting to shield his communications on the same topics with another set of lawyers. As

in Bilzerian, von der Goltz’s assertion that his communications with counsel bear on his mens rea

make his “conversations with counsel regarding the legality of his schemes … directly relevant in

determining the extent of his knowledge and, as a result, his intent.” Id.

       The facts here show that von der Goltz has waived the privilege notwithstanding his current

claim that he does not hold the privilege in the Relevant Information and does not even know who

the privilege holder is. The Indictment specifically alleges in detail that von der Goltz is the true

owner of the Revack Entities and also alleges that he is the client of Mossack Fonseca with respect

to the Revack Entities, which provides probable cause to find that he is the privilege holder for the

Relevant Information. (Indictment ¶¶ 34-42.) Additionally, von der Goltz’s prior actions and

statements demonstrate that he was able to invoke or waive the privilege in the Relevant

Information. He freely discussed aspects of the Relevant Information with third parties, including

in meetings with the Government and in a civil deposition. His counsel also wrote a letter to the

Government in November 2017 in which he represented that he was in a position to assert the


                                                 30
       Case 1:18-cr-00693-RMB Document 110 Filed 08/14/19 Page 31 of 32



privilege in the Relevant Information, whether as the privilege holder himself or in his role as an

“advisor” to the family entities. Indeed, in responding to a grand jury subpoena in this case, von

der Goltz himself has expressly withheld materials on the basis of Revack’s privilege with

Mossack Fonseca and continues to do so, which undercuts his current denials of knowledge about

who the privilege holder is. Despite the widespread public dissemination of the Relevant

Information and the long pendency and public nature of this criminal investigation and

prosecution, no other person has come forth to assert the privilege in the Relevant Information.

Accordingly, the Court should look to von der Goltz’s conduct to determine that he has waived

the privilege in the Relevant Information.




                                                31
         Case 1:18-cr-00693-RMB Document 110 Filed 08/14/19 Page 32 of 32



                                         CONCLUSION

         For the reasons discussed above, the Government respectfully requests that its motion be

granted.

Dated:          August 14, 2019
                New York, New York

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney
                                                     Southern District of New York


                                                     DEBORAH CONNOR
                                                     Chief, Money Laundering and
                                                     Asset Recovery Section
                                                     Criminal Division


                                            By:      _/s Thane Rehn_____________________
                                                     Eun Young Choi and Thane Rehn
                                                     Assistant United States Attorneys
                                                     Michael Parker and Parker Tobin
                                                     Trial Attorneys, Criminal Division




                                                32
